Citation Nr: 0029353	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disorder, 
status post anterior wall myocardial infarction, status post 
coronary artery bypass.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had honorable active duty from October 1961 to 
October 1963, at which time he transferred to the United 
States Army Reserves (Reserves) and, served therein to 
approximately January 1994, with multiple periods of active 
duty, active duty for training, and/or inactive duty for 
training, which have yet to be verified.  The veteran is 
verified to have had active duty while in the Reserves from 
February 1, 1991 to March 23, 1991 in support of Operation 
Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Manchester, New Hampshire RO, which denied a claim for 
service connection for a heart disorder, status post anterior 
wall myocardial infarction, status post coronary artery 
bypass.  

It is noted that while the veteran's April 1999 substantive 
appeal included a request for a hearing before a Member of 
the Board sitting at the VA's Central Office in Washington, 
D.C. (Board CO hearing), the veteran failed to appear at the 
September 20, 2000 Board CO hearing after due notice of the 
dated, time, and place of the scheduled hearing.  
Accordingly, no further action in this regard is indicated.  


REMAND

The veteran claims entitlement to service connection for a 
heart disorder, status post a January 1993 myocardial 
infarction.  While the RO completed verification of the 
veteran's active duty from October 1961 to October 1963, and 
from February 1, 1991 to March 23, 1991, records on file at 
the VA show multiple periods of active duty, active duty for 
training, and/or inactive duty for training, while the 
veteran was in the Reserves from November 1972 to 
approximately January 1994-a period of time which includes 
the date of his January 1993 heart attack.  The salient point 
is that without full and complete verification from The 
National Personnel Records Center (NPRC herein) of the dates 
of all of the veteran's periods of active duty while with the 
Reserves, active duty for training or inactive duty for 
training, the Board is unable to determine whether the 
veteran was on active duty, active duty for training or 
inactive duty for training at the time of his January 1993 
heart attack.  

In December 1998, the RO obtained copies of some of the 
veteran's service medical records, with verification from 
NPRC of active duty from October 1961 to October 1963, and 
from February 1991 to March 1991.  However, verification of 
all dates of active duty, active duty for training and 
inactive duty for training while with the Reserves from 
November 1972, must be completed.  Thereafter, copies of all 
related service medical records must be obtained, including 
any and all records regarding the veteran's Reserve duty, for 
use in the consideration of his claim on appeal.  

A review of the evidence of record demonstrates that only an 
incomplete set of the veteran's service medical records have 
been obtained at the RO.  Significantly, these records 
include electrocardiogram (ECG) findings of September 1992, 
as well as notation in January 1993 of his myocardial 
infarction.  Additionally, the February 1999 RO rating 
decision, the March 1999 statement of the case (SOC), and the 
October 1999 supplemental SOC (SSOC) all indicate that the 
veteran's service medical records were silent as to any heart 
abnormality-a statement which assumes the veteran had no 
active duty after March 23, 1991, which has yet to be 
verified, as noted above.  Accordingly, upon full and 
complete verification of all dates of active duty, active 
duty for training and inactive duty training from October 
1963 to January 1994, the RO must request and obtain copies 
of all of the veteran's service medical records, including 
all medical records for his Reserve duty, dated from October 
1963, and then these records must be reviewed and considered 
in evaluating the veteran's claim for service connection.  

The veteran's September 1998 statement makes reference to VA 
treatment records which have neither been requested nor 
obtained at the RO.  Specifically, the veteran apparently 
indicates that he received pertinent treatment at the VA 
Medical Center (VAMC) in Buffalo, New York, for a heart 
disorder soon after his January 1993 heart attack, including 
a angiogram performed by a physician at the VAMC.  The 


Board notes that the RO obtained copies of treatment records 
from this facility 
dated only from March 1995 to June 1998, but not earlier--the 
identified VA angiogram is not of record.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's duty to assist veterans in developing facts 
pertinent to well-grounded claims, which is mandated by 38 
U.S.C.A. § 5107(a) (West 1991), includes obtaining pertinent 
medical records, even if not requested to do so by the 
veteran, when the VA is placed on notice that such records 
exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO 
must request and obtain copies of any and all treatment 
records from the Buffalo VAMC, dated from October 1963 to the 
present, but only those records not already on file.  

The Court has held that the duty of the VA to assist claimants 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.103 and 3.159 (1996), as 
set forth by the Court in Littke v. Derwinski, 1 Vet. App. 90 
(1990), requires that the VA accomplish additional development 
of the record if the record currently before it is inadequate.  
In view of the foregoing, and in accordance with the duty to 
assist claimants in the development of their claims mandated 
by 38 U.S.C.A. § 5107, this case is REMANDED for the 
following:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all medical care 
providers (both VA and non-VA) who have 
treated him for a heart disorder, 
disease, or heart-related symptoms, 
including from January 1993 to the 
present.  After securing the necessary 
release(s), the RO should obtain copies 
of these records, if not already of 
record, as well as any additional 
treatment record from the VAMC in 
Buffalo, New York, dated from October 
1963 to the present.  

2.  The RO should request and obtain full 
and complete verification of all periods 
of active duty, active duty for 


training and inactive duty for training 
while in the U.S. 
Army Reserves for the years beginning 
October 1963, as well as copies of any 
and all medical records for such periods 
of active duty or active duty for 
training.  

The RO should direct the above request to 
both the NPRC and directly to the U.S. 
Department of the Army.  Copies of the 
RO's requests, as well as the responses, 
must be maintained in the claims file for 
future review.  

3.  Thereafter, the veteran should be 
scheduled for a complete VA heart 
examination to determine the nature, 
etiology, and date of onset, of any heart 
disorder found on examination, including 
the January 1993 anterior wall myocardial 
infarction, and whether is it more likely 
than not to have originated duty a 
verified period of active duty or 
ACDUTRA.  All indicated tests and studies 
should be performed, and the claims 
folder must be made available to the 
examiner for use in the study of the 
case.  

The examiner should specifically identify 
the relationship, if any, of the 
veteran's January 1993 myocardial 
infarction with any EKG or heart symptom 
noted in service, including the EKG and 
examination of September 1992 located in 
the veteran's service medical records.  
The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence.  



4.  Following completion of the 
foregoing, the RO must 
review the claims folders and ensure that 
all of the 
Board requested development has been 
completed.  The 
RO should also complete any other 
additional development deemed necessary.  

5.  Upon completion of the above, the RO 
should re-adjudicate the claim on appeal, 
to include consideration of the evidence 
received or submitted since the October 
1999 SSOC.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished 
another SSOC and given the opportunity to 
respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of the claims on appeal.  
No action is required on the veteran's part until further 
notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

